DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3, 13, and 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. 10930714.   Please see chart below for claim correspondence.





SN17/826009
USPN10930714


1
1


2
1


3
1


4
 


5
 


6
 


7
 


8
 


9
 


10
 


11
 


12
 


13
1


14
 


15
1


16
 


17
 


18
 


19
 


20
 







Although the claims at issue are not identical, they are not patentably distinct from each other because: 
The claims as shown above all recite similar features.  It would have been obvious to one of ordinary skill in the art to use the claimed features of the reference application/patent to arrive at the instant claims, yielding predictable results and no more than one of ordinary skill in the art would expect from such an arrangement.  Please see chart below for the limitation correspondence.





SN  17/826009
USPN  10930714


1. A display device comprising: a display panel comprising a base layer, a circuit layer on the base layer, a light emitting layer on the circuit layer, and a thin film sealing layer on the light emitting layer
1. A display device comprising: a display panel comprising a base layer, a circuit layer on the base layer, a light emitting layer on the circuit layer, and a thin film sealing layer on the light emitting layer;


and comprising a first inorganic layer, an organic layer on the first inorganic layer, and a second inorganic layer on the organic layer; 
wherein the thin film sealing layer comprises a first inorganic layer, an organic layer disposed on the first inorganic layer, and a second inorganic layer disposed on the organic layer, 


and a sensor directly on the display panel 
and a sensor comprising sensing electrodes directly on the thin film sealing layer,


and comprising a first touch pattern and a second touch pattern spaced from the first touch pattern, 
, wherein an upper surface of the thin film sealing layer comprises a first upper surface, and a second upper surface adjacent to the first upper surface, wherein the sensing electrodes are on the first upper surface and the second upper surface, 


wherein a first gap between a first portion of the first touch pattern and the base layer is smaller than a second gap between the second touch pattern and the base layer.
wherein a distance between the first upper surface and the base layer is a first distance, wherein a second distance between a first portion of the second upper surface and the base layer is greater than the first distance, 






The other aforementioned claims correspond in a similar manner as described above.

Allowable Subject Matter
Claims 4-12, 14, 16, and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 18-20 are allowed over the prior art of record.
Independent claim 18 is allowed since the claim recites a display device comprising: a display panel comprising a base layer, a circuit layer on the base layer, a light emitting layer on the circuit layer, and a thin film sealing layer on the light emitting layer and comprising a first inorganic layer, an organic layer on the first inorganic layer, and a second inorganic layer on the organic layer; and a sensor directly on the display panel and comprising a first touch pattern and a second touch pattern spaced from the first touch pattern, wherein the first touch pattern comprises a plurality of mesh lines bent with respect to the base layer, wherein a first gap between a first mesh line among the plurality of mesh lines and the base layer is smaller than a second gap between the second touch pattern and the base layer, and wherein a third gap between a second mesh line among the plurality of mesh lines and the base layer is greater than the second gap between the second touch pattern and the base layer.
Claims 19 and 20 are allowed as being dependent upon aforementioned independent claim 18.
The closest prior art by Lee (US Doc. No. 20140145979) discloses an OLED display with various layers and touch sensing electrodes.
None of the prior art of record, alone or in combination, discloses or suggests all of the limitations of aforementioned independent claim 18.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM R GIESY whose telephone number is (571)272-7555. The examiner can normally be reached Mon-Fri 8-6.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 5712727603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM R. GIESY/           Primary Examiner, Art Unit 2694